                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 CHRISTOPHER MICHAEL FACKLER,                      Civil Action No. 7:19-cv-00582
      Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Michael F. Urbanski
 AMHERST COUNTY ADULT                              Chief United States District Judge
 DETENTION CENTER,
     Defendant(s),


        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered August 27, 2019, the court directed plaintiff to submit within 20 days from the

date of the order an inmate account form, and a certified copy of plaintiff’s trust fund account

statementfor the period of February – May, 2019, obtainedfrom the appropriate prison official of

each prison at which plaintiff is or was confinedduring that period.. Plaintiff was advised that a

failure to comply would result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.
                    30th
        ENTER: This _____ day of September, 2019.




                                                        Michael F. Urbanski
                                                      /s/
                                                      Chief United States District Judge
